Case: 19-50806      Document: 00515343981         Page: 1    Date Filed: 03/13/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 19-50806                            March 13, 2020
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ARMANDO FRAIRE-CASTANEDA, also known as Armando Fraire, also
known as Armondo Fraire, also known as Armando Castanedo,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:18-CR-151-1


Before SMITH, DENNIS, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Armando Fraire-Castaneda appeals his conviction for illegal reentry
following removal, in violation of 8 U.S.C. § 1326. Fraire-Castaneda challenges
the district court’s denial of his motion to dismiss the indictment. Specifically,
he contends that the initial notice to appear in his removal proceedings was
defective, his removal was thus invalid, and it could not be used to support his



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50806     Document: 00515343981         Page: 2   Date Filed: 03/13/2020


                                  No. 19-50806

illegal reentry conviction. Additionally, Fraire-Castaneda asserts that he is
excused from satisfying the § 1326(d) requirements for collaterally attacking
his removal order.
      The Government has filed a motion for summary affirmance, arguing
that the issues are foreclosed by circuit precedent.             Alternatively, the
Government requests an extension of time to file its brief. Fraire-Castaneda
opposes the Government’s motion asserting that his arguments are not
foreclosed.
      Summary affirmance is appropriate if “the position of one of the parties
is clearly right as a matter of law so that there can be no substantial question
as to the outcome of the case.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158,
1162 (5th Cir. 1969).        Contrary to Fraire-Castaneda’s assertions, the
arguments he raises on appeal are foreclosed by United States v. Pedroza-
Rocha, 933 F.3d 490 (5th Cir. 2019), petition for cert. filed (U.S. Nov. 6, 2019)
(No. 19-6588), and Pierre-Paul v. Barr, 930 F.3d 684 (5th Cir. 2019), petition
for cert. filed (U.S. Dec. 16, 2019) (No. 19-779).
      Accordingly, the Government’s motion for summary affirmance is
GRANTED, and the judgment of the district court is AFFIRMED. The
Government’s alternative motion for an extension of time to file its appellate
brief is DENIED.




                                         2